IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10053
                        Conference Calendar
                          __________________

PEDRO GOMEZ,

                                        Plaintiff-Appellant,

versus

DON WILEY, Patrolman, Cisco
TX Police Department,

                                        Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Northern District of Texas
                      USDC No. 1:94-CV-144-C
                        - - - - - - - - - -
                           June 29, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     On October 6, 1994, Pedro Gomez, a prisoner of the State of

Texas, filed a civil rights action against Patrolman Don Wiley of

the Cisco Police Department, alleging various constitutional

violations.    He appeals the judgment of the district court

dismissing the action as barred by the statute of limitations.

He argues that his claim is not time-barred because 1) he was

denied medical care for approximately six months, and he was not


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-10053
                                -2-


aware of the extent of his injury until his injury was diagnosed

on October 8, 1992; 2) the cause of action accrued on May 2,

1994, when he became aware through the help of a legal assistant,

Mario Martinez, that he had been deprived of his constitutional

rights; and 3) he tried to file the complaint on May 11, 1994,

when Martinez requested envelopes and postage to mail his

complaint.

     On its face, the action is barred by the applicable statute

of limitations.   See Gartrell v. Gaylor, 981 F.2d 254, 256 (5th

Cir. 1993).   Gomez's arrest occurred on May 11, 1992, and he

filed his complaint on October 6, 1994.

     Gomez's contention that he did not know the extent of his

injury until he was diagnosed by Dr. Victor E. Hudman, after a

fall in October 1992, is unconvincing.    In his brief, he states

that he had been suffering the specific medical symptoms

addressed by Dr. Hudman since his arrest.

     Equally unavailing is Gomez's argument that he was not aware

that the officer had violated his constitutional rights until he

received advice from a legal assistant.   The cause of action

accrued when Gomez knew or had reason to know of his injury, not

when he knew of the legal theory.

     In his final argument, Gomez asserts that his complaint was

not mailed because prison personnel confiscated Martinez's

typewriter on May 12, 1994, and ignored Martinez's requests for

writ envelopes and postage.   He concedes that his complaint was

time-barred because Martinez told him that the time for filing

his complaint was about to expire on May 11, 1994, and he did not
                          No. 95-10053
                               -3-


file his complaint by that date.

     To the extent that Gomez attempts to argue that he was

deprived of his right of access to the courts or that prison

authorities interfered with his mail, we do not address the issue

because it was not raised in the district court.   See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     AFFIRMED.